DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A system comprising:
(a) a wearable device to be worn by a user; 
(b) a communications module in data communication with the wearable device; 
(c) a processor; and 
(d) a tangible, non-transitory, computer-readable medium, storing instructions that when executed by the processor cause the processor to: 
- provide a database module containing profiles of one or more professional specialists; 
- provide an automated assessment module for producing an assessment of said user's risk of multiple possible conditions based on answers provided by said user to a questionnaire provided by said assessment module; 
- provide a matching module for selecting at least one professional specialist among said professional specialists based on said assessment of said user's risks and on said profiles of said professional specialists; 
wherein 
- said wearable device provides real-time vital signs of said user for one or more of monitoring, tracking, and storage; 
- said assessment provides an estimate of a severity of risk for each of said multiple possible conditions for said user; 
- said assessment module provides said questionnaire to said user by way of a digital user interface on a computing device connected to said system by way of a digital communications network; and 
- said assessment is based on said real time vital signs and responses to said questionnaire that together form a basis for predictive diagnosis, by the system, of the user's most likely condition among said multiple possible conditions.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of assessing a patient to determine a risk based on vital signs and patient answers and referring the patient to a specialist are steps that would typically be performed by a health care provider when treating a patient, and are therefore directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for a generic computer recited with a high level of generality to implement the abstract concept, the steps of processing patient vitals and answers to select a specialist based on the patient’s risk may be performed in the human mind either mentally or with pen and paper.
Therefore, these steps are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-18 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
(a) a wearable device to be worn by a user; 
(b) a communications module in data communication with the wearable device; 
(c) a processor; and 
(d) a tangible, non-transitory, computer-readable medium, storing instructions that when executed by the processor cause the processor to:
- provide a database module;
- provide an automated assessment module;
wherein 
- said wearable device provides real-time vital signs of said user;
- said assessment module provides said questionnaire to said user by way of a digital user interface on a computing device connected to said system by way of a digital communications network.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the wearable device, the Specification as originally filed on 13 June 2019 in parent application 62861051 discloses generic wearable devices capable of monitoring patient vitals at a high level of generality without providing any specific disclosure of any specific type of device (page 13 paragraph 0029), and merely adds insignificant extra-solution activity to the abstract idea (amounts to mere data gathering, see MPEP 2106.05(g)).
Regarding the communications module, as can be best understood from the Specification as originally filed on 13 June 2019 in parent application 62861051, this module appears to have been disclosed as a generic computer component recited with a high level of generality to implement the abstract concept, and amount to mere instructions to apply an exception (amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Regarding the processor, the Specification as originally filed on 13 June 2019 in parent application 62861051 discloses a generic computer at a high level of generality to implement the steps of the invention (page 19 paragraph 0046).
Regarding the computer-readable medium, the Specification as originally filed on 13 June 2019 in parent application 62861051 discloses a generic types of computer-readable medium (page 19 paragraph 0048).
The database module, as can be best understood from the Specification as originally filed on 13 June 2019 in parent application 62861051, appears to be a generic computer database performing generic computer function of storing data recited with a high level of generality to invoke a generic computer to perform the abstract concept, and can also be considered insignificant extra-solution activities because the database is not essential to the claimed solution. MPEP 2106.05(f), (g)
Similarly, the automated assessment module and matching module appear to be no more than generic computer components invoked in their generic capacity to perform abstract data processing of the abstract concept.
The digital user interface used to display the questionnaire amounts to nominal extra-solution activity of merely displaying data.
Regarding the computing device, the Specification as originally filed on 13 June 2019 discloses (page 19, paragraph 0046, emphasis added):
The embodiments of the invention may be executed by a computer processor or similar device programmed in the manner of method steps or may be executed by an electronic system which is provided with means for executing these steps.
This disclosure suggests that the computer is a generic computer being recited with a high level of generality and invoked in a generic manner to implement the abstract concept.
Regarding the digital communication network, the Specification as originally filed on 13 June 2019 discloses (page 20, paragraph 0048, emphasis added):
It is expected that such a computer program product may be distributed as a removable medium with accompanying printed or electronic documentation (e.g., shrink-wrapped software), preloaded with a computer system (e.g., on system ROM or fixed disk), or distributed from a server over a network (e.g., the Internet or World Wide Web).

Accordingly, sending data over a network is insignificant nominal extra-solution activity that is not essential to the claimed solution.
Dependent claims 2-18 do not recite any additional elements in addition to what was already recited in the independent claim.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: (a) a wearable device to be worn by a user; (b) a communications module in data communication with the wearable device; (c) a processor; and (d) a tangible, non-transitory, computer-readable medium, storing instructions that when executed by the processor cause the processor to: - provide a database module; - provide an automated assessment module; wherein - said wearable device provides real-time vital signs of said user; - said assessment module provides said questionnaire to said user by way of a digital user interface on a computing device connected to said system by way of a digital communications network; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wearable device monitoring patient vitals, Wegerich (20110172504) teaches that wearable devices being used to monitor patient physiological parameters are well-understood, routine, and conventional in the art (page 10 paragraph 0077).
Regarding the database module, this is a generic computer function being performed by a computer. The database has been recited with a high level of generality such that it amounts to generic computer storage. Re: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
Regarding the computer display of a questionnaire, Kraus (7415663) teaches that computerization of questionnaires is known in the art (column 1 line 26-28). Accordingly, the computer display is well-understood, routine, and conventional in the art.
Regarding the digital communication network, the courts have recognized that receiving or transmitting data over a network, e.g. using the Internet to gather data, is well-understood, routine, and conventional functions when they are claimed in a merely generic manner with a high level of generality, and as insignificant extra-solution activity. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
Dependent claims 2-18 do not recite any additional elements in addition to what was already recited in the independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshner (6322504) in view of Kawanishi (20040102684) and Matsumura (20060020174).

Claim 1: Kirshner teaches:
A system (Abstract illustrating a system) comprising:
(c) a processor (Abstract, Figure 1 illustrating a processor); and 
(d) a tangible, non-transitory, computer-readable medium, storing instructions that when executed by the processor cause the processor (Figure 1 illustrating software storage) to: 
- provide a database module (Figure 1 label 104 illustrating databases for storing data of the system) containing profiles of one or more professional specialists (column 18 line 8-9 illustrating storing data about a hospital’s location and cardiac care center, and location of cardiologists [considered to be forms of “professional specialists”]); 
- provide an automated assessment module (column 5 line 60 illustrating software capable of providing assessment of a user) for producing an assessment of said user's risk of multiple possible conditions (Figure 6A, column 12 line 58-59 illustrating “At Risk” or “Not at Risk” for a plurality of condition, including anger and stress) based on answers provided by said user to a questionnaire provided by said assessment module (Figure 4B label 403 illustrating asking the user a plurality of questions to obtain answers for use in determining if the user is at risk); 
- provide a matching module for selecting at least one professional specialist among said professional specialists based on said assessment of said user's risks and on said profiles of said professional specialists (Figure 12 label 1203-1204, column 12 line 7-11 illustrating matching the user with hospitals and physicians that specialize in cardiac care, and who are also nearby to the user’s location); 
wherein 
- provides real-time vital signs of said user for one or more of monitoring, tracking, and storage (Figure 5A label 507 illustrating processing the user’s waist measurement for further processing); 
- said assessment provides an estimate of a severity of risk for each of said multiple possible conditions for said user (Figure 6a illustrating estimating the risk level of each possible condition for the user); 
- said assessment module provides said questionnaire to said user by way of a digital user interface on a computing device connected to said system by way of a digital communications network (Abstract illustrating transmitting questions to the user via a processor [considered to be a form of “a computing device”], Figure 4B illustrating the user interface of the processor used to collect answers from the user) connected to said system by way of a digital communications network (Figure 1 label 102 illustrating a computer network); and 
- said assessment is based on said real time vital signs and responses to said questionnaire that together form a basis for predictive diagnosis, by the system, of the user's most likely condition among said multiple possible conditions (Figure 6A, column 12 line 58-59 illustrating “At Risk” or “Not at Risk” for a plurality of condition, including anger and stress based on the entered patient data).
Kirshner further teaches that the disclosed program can be implemented for any disease for which there are known risk factors and practice guidelines (column 5 line 36-39), including determining the user’s risk for CAD based on the user’s BMI and waist size (column 9 line 7-25).
Kirshner does not teach:
(a) a wearable device to be worn by a user; 
(b) a communications module in data communication with the wearable device.
Kawanishi teaches:
(a) a wearable device to be worn by a user (page 6 paragraph 0092 illustrating a sensor capable of being attached to a hat, necklace, or a pocket, or worn like a watch [considered to be forms of “wearable device”], used for measuring visceral fat of the user).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sensor of Kawanishi within the risk assessment system of Kirshner with the motivation of providing a body fat determining device in a convenient form factor to promote accurate patient data monitoring for improved health (Kawanishi; page 1 paragraph 0008-0009).
Kirshner in view of Kawanishi do not teach:
(b) a communications module in data communication with the wearable device.
Matsumura teaches:
(b) a communications module in data communication with the wearable device (page 8 paragraph 0076 illustrating a computer in communication with a remote server over network [considered to be a form of “communications module”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the remote network of Matsumura within the risk assessment system of Kirshner in view of Kawanishi with the motivation of providing suitable health advice to the user at a convenient location for the user, such as a health club or a diet center (Matsumura; page 8 paragraph 0076).

Claim 2: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 1 (as discussed above and incorporated herein).
Kirshner further teaches:
wherein said system determines a most severe risk for one of said multiple possible conditions from said assessment (Figure 12 label 1201 illustrating determining if the user has acute chest pain (angina now) or high risk unstable angina [considered to be forms of “a most severe risk”]) and selects a selected available professional specialist from said profiles (Figure 12 label 1203 illustrating selecting a plurality of hospitals and physicians from computer storage), said selected available professional specialist having a field of specialty that corresponds to said one of said multiple possible conditions for which said user has said most severe risk (Figure 12 label 1203 illustrating selecting hospitals and physicians with cardiac specialty).

Claim 3: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 2 (as discussed above and incorporated herein).
Kirshner further teaches:
wherein said system determines said most severe risk for said one of said multiple possible conditions by processing said assessment to thereby sort said multiple possible conditions of said user according to severity of risk (Figure 6A illustrating sorting risk factors by types A, B, C, and D, wherein type A risk factor is one for which intervention has been shown to reduce the incident of CAD, a type B risk factor is one for which intervention has been shown to likely reduce the incident of CAD, a type C risk factor is one for which intervention may reduce the incidence of CAD, a type D risk factor is one which cannot be modified [considered to be sorting of conditions according to the severity of how an intervention may improve the user’s risk for the condition]).

Claim 5: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 1 (as discussed above and incorporated herein).
Kirshner further teaches:
	wherein said system determines said most severe risk for said one of said multiple possible conditions from said assessment (Figure 12 label 1201 illustrating determining if the user has acute chest pain (angina now) or high risk unstable angina [considered to be forms of “a most severe risk”])  and selects a selected available professional specialist from said profiles (Figure 12 label 1203 illustrating selecting a plurality of hospitals and physicians from computer storage), said selected available professional specialist having a field of specialty that is most relevant to said one of said multiple possible conditions for which said user is at most severe risk of (Figure 12 label 1203 illustrating selecting hospitals and physicians with cardiac specialty).

Claim 6: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 5 (as discussed above and incorporated herein).
Kirshner further teaches:
wherein said system determines said most severe one of said multiple possible conditions by processing said assessment to thereby sort said multiple possible conditions of said user according to severity of risk for said user (column 8 line 11-33 illustrating determining if the user is at risk for acute chest pain, and provide further processing if the chest pain is determined to be acute).

Claim 8: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 1 (as discussed above and incorporated herein).
Kirshner further teaches:
wherein said one or more professional specialists are selected based on at least one of: 
- gender (this limitation is rendered optional by the limitation “at least one of” and need not be taught by the applied art); 
- location of said professional specialist (Figure 12 label 1203 illustrating providing hospital and physicians nearby to the user’s location); and 
- billing rate of said professional specialist (this limitation is rendered optional by the limitation “at least one of” and need not be taught by the applied art).

Claim 9: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 1 (as discussed above and incorporated herein).
Kirshner further teaches:
wherein said professional specialists are medical professionals (Figure 12 label 1203 illustrating hospital and physicians [considered to be forms of “medical professionals”]).

Claim 12: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 1 (as discussed above and incorporated herein).
Kirshner further teaches:
wherein said multiple possible conditions of said user are psychological disorders (Figure 5B2 label 535 illustrating discussing the user’s level of stress, depression, or hostility).

Claim(s) 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshner in view of Kawanishi and Matsumura as applied to parent claim(s) 2, 5 above as applicable, and further in view of DeBruin-Ashton (6014629).

Claim 4: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 2 (as discussed above and incorporated herein).
Kirshner further teaches:
wherein said system selects a selected available professional specialist by selecting said selected available professional specialist from profiles of available professional specialists whose fields of specialty corresponds to said one of said multiple possible conditions for which said user is at most severe risk of (Figure 12 label 1203-1204, column 18 line 7-12 illustrating selecting hospitals and physicians with specialty, e.g. cardiac, matching the patient’s acute condition, e.g. acute chest pain (angina now), unstable angina).
Kirshner in view of Kawanishi and Matsumura do not teach:
sorting profiles of available professional specialists based on fields of specialty of said available professional specialists (column 3 line 57-64 illustrating sorting physician records in a relational database by specialty).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the specialist sorting of DeBruin-Ashton within the risk assessment system of Kirshner in view of Kawanishi and Matsumura with the motivation of intelligently extracting data from a relational database to identify physicians having specialties corresponding to the customer’s need (DeBruin-Ashton; column 3 line 55-63).

Claim 7: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 5 (as discussed above and incorporated herein).
Kirshner further teaches:
wherein said system selects a selected available professional specialist by selecting said selected available professional specialist from profiles of available professional specialists whose fields of specialty is most relevant one of said multiple possible conditions for which said user is at most severe risk of (Figure 12 label 1203-1204, column 18 line 7-12 illustrating selecting hospitals and physicians with specialty, e.g. cardiac, matching the patient’s acute condition, e.g. acute chest pain (angina now), unstable angina).
Kirshner in view of Kawanishi and Matsumura do not teach:
sorting profiles of available professional specialists based on fields of specialty of said available professional specialists.
DeBruin-Ashton teaches:
sorting profiles of available professional specialists based on fields of specialty of said available professional specialists (column 3 line 57-64 illustrating sorting physician records in a relational database by specialty).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the specialist sorting of DeBruin-Ashton within the risk assessment system of Kirshner in view of Kawanishi and Matsumura with the motivation of intelligently extracting data from a relational database to identify physicians having specialties corresponding to the customer’s need (DeBruin-Ashton; column 3 line 55-63).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshner in view of Kawanishi and Matsumura as applied to parent claim(s) 9 above as applicable, and further in view Glimp (20100293005).

Claim 10: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 9 (as discussed above and incorporated herein).
Kirshner further teaches discussing the user’s level of stress, depression, or hostility (Figure 5B2 label 535) and suggesting the user enter a formal stress program (Figure 5B2 label 536).
Kirshner in view of Kawanishi and Matsumura do not teach:
wherein said profession specialists are registered psychological therapists.
Glimp teaches:
wherein said profession specialists are registered psychological therapists (page 2 paragraph 0033 illustrating a psychiatrist triaging patients and referring patients to additional providers in accordance with minimum licensure laws, page 6 paragraph 0074 illustrating referring users with “psychiatric conditions/stress”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the psychiatrist referral of Glimp within the risk assessment system of Kirshner in view of Kawanishi and Matsumura with the motivation of complying with applicable laws and regulations when triaging a user with psychiatric conditions/stress (Glimp; page 2 paragraph 0033).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshner in view of Kawanishi and Matsumura as applied to parent claim(s) 9 above as applicable, and further in view Soll (20100198755).

Claim 11: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 9 (as discussed above and incorporated herein).
Kirshner further teaches discussing the user’s level of stress, depression, or hostility (Figure 5B2 label 535) and suggesting the user enter a formal stress program (Figure 5B2 label 536).
Kirshner in view of Kawanishi and Matsumura do not teach:
wherein said profession specialists are social workers.
Soll teaches:
wherein said profession specialists are social workers (page 18 paragraph 0205 illustrating referring patients for psychosocial care, page 2 paragraph 0006 illustrating that the clinician is a social worker).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the social worker referral of Soll within the risk assessment system of Kirshner in view of Kawanishi and Matsumura with the motivation of treating patients with psychosocial conditions (Soll; page 18 paragraph 0205).

Claim(s) 13-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshner in view of Kawanishi and Matsumura as applied to parent claim(s) 1 above as applicable, and further in view Schoenberg (20090313043).

Claim 13: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 1 (as discussed above and incorporated herein).
Kirshner further teaches referring the user to a hospital or physician (Figure 12 label 1203).
Kirshner in view of Kawanishi and Matsumura do not teach:
wherein said communications module facilitates communications between said professional specialists and said user.
	Schoenberg teaches:
wherein said communications module facilitates communications between said professional specialists and said user (Figure 10 illustrating video conferencing and chat between a physician and the patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teleconferencing of Schoenberg within the risk assessment system of Kirshner in view of Kawanishi and Matsumura with the motivation of providing telemedicine referral for patients to obtain an e-visit with a physician (Schoenberg; page 1 paragraph 0006).

Claim 14: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 13 (as discussed above and incorporated herein).
Kirshner in view of Kawanishi and Matsumura do not teach:
wherein said communications module allows for real time online chat communications between said user and a selected professional specialist.
Schoenberg teaches:
wherein said communications module allows for real time online chat communications between said user and a selected professional specialist (Figure 10 illustrating video conferencing and chat between a physician and the patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teleconferencing of Schoenberg within the risk assessment system of Kirshner in view of Kawanishi, Matsumura, and Schoenberg with the motivation of providing telemedicine referral for patients to obtain an e-visit with a physician (Schoenberg; page 1 paragraph 0006).

Claim 15: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 14 (as discussed above and incorporated herein).
Kirshner in view of Kawanishi and Matsumura do not teach:
wherein said communications module allows for real time video conferencing between said user and a selected professional specialist.
Schoenberg teaches:
wherein said communications module allows for real time video conferencing between said user and a selected professional specialist (Figure 10 illustrating video conferencing and chat between a physician and the patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teleconferencing of Schoenberg within the risk assessment system of Kirshner in view of Kawanishi, Matsumura, and Schoenberg with the motivation of providing telemedicine referral for patients to obtain an e-visit with a physician (Schoenberg; page 1 paragraph 0006).

Claim 18: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 1 (as discussed above and incorporated herein).
Kirshner in view of Kawanishi and Matsumura do not teach:
wherein said system further comprises a payment module for receiving payment from users buying time for therapy sessions with one or more professional specialists.
Schoenberg teaches:
wherein said system further comprises a payment module for receiving payment from users buying time for therapy sessions with one or more professional specialists (page 5 paragraph 0047 illustrating a payment system to pay provider for product and services).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the payment module of Schoenberg within the risk assessment system of Kirshner in view of Kawanishi and Matsumura with the motivation of providing payment to physician for medical services (Schoenberg; page 5 paragraph 0047).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshner in view of Kawanishi and Matsumura as applied to parent claim(s) 1 above as applicable, and further in view of Yu (20140019149).

Claim 16: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 1 (as discussed above and incorporated herein).
Kirshner in view of Kawanishi and Matsumura do not teach:
wherein said one or more professional specialists are selected based on a recentness of a last selection for said professional specialists.
Yu teaches:
wherein said one or more professional specialists are selected based on a recentness of a last selection for said professional specialists (page 14 paragraph 0140 illustrating round robin [considered to be a form of “recentness of a last selection” of the physician] selection of physician to match up with patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the round robin selection of Yu within the risk assessment system of Kirshner in view of Kawanishi and Matsumura with the motivation of enhancing the patient’s perception of fairness (Yu; page 14 paragraph 0140).

Claim 17: Kirshner in view of Kawanishi and Matsumura teach:
The system according to claim 1 (as discussed above and incorporated herein).
Kirshner in view of Kawanishi and Matsumura do not teach:
wherein said profiles of said professional specialists are sorted based on how recent each professional specialist has been selected by said system.
Yu teaches:
wherein said profiles of said professional specialists are sorted based on how recent each professional specialist has been selected by said system (page 14 paragraph 0140 illustrating round robin [considered to be a form of “recentness of a last selection” of the physician] selection of physician to match up with patient).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the round robin selection of Yu within the risk assessment system of Kirshner in view of Kawanishi and Matsumura with the motivation of enhancing the patient’s perception of fairness (Yu; page 14 paragraph 0140).

Response to Arguments
In the Remarks filed on 29 March 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 6 Applicant refers to the published application.
The Pre-Grant Publication of any particular application is not part of the Official file. Applicant is requested to refer to the Specification as originally filed in the Official file.
See MPEP 1730(II)(B)(1)(d) for information on how to access the Official file.  

Applicant’s arguments with respect to claim(s) 1-18 on page 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On page 10 Applicant argues that the claims are eligible because the claims are “self-evident”.
It is noted that in making this argument, Applicant does not state why the claims are self-evident.
If there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim integrates the judicial exception into a practical application or recites significantly more than the judicial exception.
The results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis. MPEP 2106
A claim that does not qualify as eligible after Step 2B of the full analysis would not be suitable for the streamlined analysis, because the claim lacks self‐evident eligibility. MPEP 2106.06(a)
Because the claims are directed towards an abstract concept, and they do not qualify as eligible after Step 2B of the fully analysis, these claims lack self-evident eligibility, and therefore would not be suitable for the streamlined analysis.

On page 10 Applicant argues that the claims do not recite an abstract concept.
As discussed in the section above and incorporated herein, the claims recite an abstract concept, and the wearable and other generic computer components are merely recited with a high level of generality to implement the abstract concept.

On page 10 Applicant argues that the wearables provide accuracy, precision, timeliness and fewer errors over human data entry.
As recited in the claims, the wearables are merely involved in an insignificant extra-solution activity of measuring patient vitals. Applicant does not state what is improved or how the claimed invention provides any improvement.
Instead, the wearable is used in its generic and known capacity to measure patient vitals without the wearable being improved in any way, and particularly because Wegerich (20110172504) teaches that wearable devices being used to monitor patient physiological parameters are well-understood, routine, and conventional in the art (page 10 paragraph 0077). Indeed, there is no specific details being recited beyond that the wearable device “provides” the real-time vital signs; the claims do not even recite how or even if the wearable device is performing any measurement. Accordingly, the broadest reasonable interpretation of this limitation would include the wearable device being nothing more than a generic computer, wherein the user manually enters data into the wearable computer.
Regarding the assertion that the wearable effects a particular treatment, the claims do not provide any particular treatment. Instead, claim 1 merely provides an assessment and a matching to a specialist. This is not a particular treatment, and the wearable is used merely to perform the insignificant extra-solution activity of collecting vitals, as discussed in the section above and incorporated herein.

Applicant’s argument on page 11 merely rehashes arguments previously addressed above, and incorporated herein.

For these reasons, Applicant’s arguments are not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (20170071483) teaches a wearable biometric measurement device (Abtract).
Idesawa (20200349473) teaches various wearable sensors for measuring patient vitals (page 5-6 paragraph 0079-0080).
Deterding (20180325385) teaches using wearable sensors and questionnaires (page 5 paragraph 0062) to predict disease exacerbation (page 2 paragraph 0035).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626